      Case 5:20-cv-01990 Document 2 Filed 09/29/20 Page 1 of 1 Page ID #:4

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:


LISA CAROL SHONROCK                                        5:20−cv−01990
                                        PLAINTIFF(S)

       v.
PATRICK EUGENE PHILLIPS , et al.

                                                            NOTICE TO FILER OF DEFICIENCIES IN
                                     DEFENDANT(S).
                                                                 ATTORNEY CASE OPENING




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:



Date Filed              Doc. No.         Title of Doc.
ERROR(S) WITH DOCUMENT:

You have attempted to open this case electronically but have failed to upload successfully the
required PDF version of any initiating document, such as a complaint or notice of removal.
You must file an initiating document within two business days of this notice or the docket for
this case number will be closed.




Other Error(s):




                                             Clerk, U.S. District Court

Dated: September 29, 2020                    By: /s/ Luz Hernandez luz_hernandez@cacd.uscourts.gov
                                                Deputy Clerk




              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
